Filed 4/26/13 P. v. Ortega CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA


THE PEOPLE,                                                         D062488

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD239769)

ERIKA ORTEGA,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Laura W.
Halgren, Judge. Affirmed.


                                                             I.
                                                 INTRODUCTION

         Erika Ortega pled guilty to one count of attempted arson of an inhabited structure

(Pen. Code, §§ 664/451, subd. (b))1 and two counts of felony child abuse (§ 273a, subd.

(a)). The trial court sentenced Ortega to the midterm of four years on count 2 and

imposed concurrent terms on the other counts. We affirm the judgment.




1        Further statutory references are to the Penal Code.
                                             II.

                                         BACKGROUND

       Ortega was charged with one count of attempted arson of an inhabited structure

(§§ 664/451, subd. (b); count 1); three counts of felony child abuse (§ 273a, subd. (a);

counts 2, 3, 4); two counts of false imprisonment (§ 236; counts 5, 6); one count of arson

of property (§ 451, subd. (d); count 7); one count of false reporting of an emergency

(§ 148.3, subd. (a); count 8); and one count of false reporting of a crime to a police

officer (§ 148.5, subd. (a); count 9).

       Pursuant to a plea bargain, Ortega pled guilty to counts 1, 2, and 3 in exchange for

a sentence to be determined by the court, and dismissal of the remaining charges. The

court had indicated that it would not impose a sentence longer than six years.

       As the factual basis for her plea, Ortega admitted to willfully, maliciously and

unlawfully attempting to set fire to and burn an inhabited structure (count 1), and to

willfully injuring and causing her two children to be inflicted with unjustifiable pain and

suffering (counts 2 and 3).

       The trial court denied probation and sentenced Ortega to the midterm of four years

on count 2, which the court selected as the principal term. The court imposed a four-year

concurrent term on count three, and a two-year concurrent term on count 1.

       Ortega filed a timely notice of appeal.

        Ortega's appointed appellate counsel filed a brief pursuant to People v. Wende

(1979) 25 Cal.3d 436 (Wende). We invited Ortega to file a brief on her own behalf, but

she has not responded.

                                              2
                                            III.

                                        DISCUSSION

       Ortega's counsel presents no argument for reversal, but asks this court to review

the record for error, as mandated by Wende, supra, 25 Cal.3d 436. Pursuant to Anders v.

California (1967) 386 U.S. 738 (Anders), counsel lists as a possible, but not arguable,

issue: "Is appellant's negotiated plea in exchange for [an] indicated maximum sentence

of six years constitutionally valid?"

       A review of the record pursuant to Wende, supra, 25 Cal.3d 436 and Anders,

supra, 386 U.S. 738, including the possible issue listed pursuant to Anders, has disclosed

no reasonably arguable appellate issues. Ortega has been competently represented by

counsel in this appeal.

                                            IV.

                                        DISPOSITION

       The judgment is affirmed.



                                                                               AARON, J.

WE CONCUR:


              NARES, Acting P. J.



                  McDONALD, J.




                                             3